Order filed November 16, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00157-CV
                                 ____________

                         JOSE DOMINGUEZ, Appellant

                                         V.

                 AMERICAN EXPRESS BANK FSB, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-DCV-202842


                                      ORDER
      No reporter’s record has been filed in this case. The official court reporter for
the 434th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On July 6, 2017, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
      Appellant replied claiming to have made arrangements for payment of the
court reporter’s record. On November 13, 2017, this court received notice that
appellant has not made payment arrangements for the reporter’s record.

      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM